Citation Nr: 0033289	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  97-23 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service of the veteran from December 1943 to January 
1946 has been reported.  An appeal has been taken from a May 
1997 decision by the Department of Veterans Affairs (VA) 
Medical Center Minneapolis, Minnesota, (originating agency) 
which denied entitlement to VA dental treatment.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in April 1999 when it was remanded for further action.  The 
case is again before the Board for further appellate 
consideration.  

The Board noted in the April 1999 remand that the statement 
of the case recognized that a veteran was entitled to VA 
dental treatment for a service-connected dental condition or 
disability if it was determined that it resulted from combat 
wounds or service trauma.  38 C.F.R. § 17.161(b), (c).  The 
Board noted, however, that in a September 1997 rating action 
by the regional office it was held that the evidence failed 
to show a dental disability resulting from trauma during the 
veteran's military service.  There was no indication in the 
record that the veteran had appealed from that determination 
and that question was therefore not before the Board at that 
time and is not now before the Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has established service connection for 
conditions including a perforating gunshot wound of the 
abdomen with adhesions and subtotal gastric resection, 
enucleation of the right eye due to shell fragment wound, and 
residuals of gunshot wounds of the right elbow and right 
hand.  The combined rating for the service-connected 
disabilities is 80 percent, but the veteran is not rated as 
totally disabled.  

3.  When the veteran was examined for entry into service a 
number of teeth were reported to be missing.  During service 
the veteran had dental treatment on various occasions for 
conditions including caries and when he was examined for 
separation from military service a number of teeth were again 
reported to be missing.  

4.  In a VA dental rating dated in May 1954 service 
connection and a noncompensable rating was established for 
teeth numbers 3, 7, 10, 11, 22, 23, 27, 28 and 29.  

5.  In April 1997 the veteran submitted a claim for VA dental 
treatment.

6.  In April and May 1997 the veteran's claim was reviewed by 
a VA physician who determined that the veteran's current 
dental condition was not aggravating a service-connected 
medical condition and that none of the other criteria for 
eligibility for VA dental treatment had been met.  


CONCLUSION OF LAW

The veteran is not entitled to VA outpatient dental 
treatment.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the originating agency has obtained all 
relevant medical and dental records in connection with the 
veteran's claim.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,___, (2000), (to be codified at 
38 U.S.C.§§  5103 and 5103A). 

The veteran has established service connection for conditions 
including a perforating gunshot wound of the abdomen with 
adhesions and subtotal gastric resection, rated 50 percent 
disabling; enucleation of the right eye due to a shell 
fragment wound, rated 40 percent disabling; and residuals of 
gunshot wounds of the right elbow and right hand, each rated 
10 percent disabling.  The combined rating for the service-
connected disabilities is 80 percent and the veteran is not 
rated as totally disabled due to unemployability.  The 
veteran is also entitled to special monthly compensation 
under 38 U.S.C.A. § 1144(k) due to anatomical loss of one 
eye. 

The veteran's service medical records reflect that when he 
was examined for entry into service a number of teeth were 
reported to be missing.  During service the veteran had 
dental treatment on various occasions for conditions 
including caries, but no report of, or treatment for, dental 
trauma was noted.  When the veteran was examined for 
separation from military service a number of teeth were again 
reported to be missing.

In a VA dental rating dated in May 1954 service connection 
established for teeth numbers 3, 7, 10, 11, 22, 23, 27, 28 
and 29, but the teeth were not rated as compensable.  

The veteran had received VA outpatient dental treatment as a 
Class III beneficiary on several occasions prior to 1997.  

In April 1997 the veteran submitted another claim for VA 
dental treatment.  The claim was denied by the originating 
agency in May 1997.  The veteran's claim had been reviewed by 
a VA physician in April and May 1997 and it had been 
determined that the veteran's current dental condition was 
not aggravating a service-connected medical disability.  It 
was further held that none of the other criteria for a 
favorable action in connection with his claim had been met.  
The veteran appealed from the decision.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in 38 C.F.R. § 17.161 as follows:

(a)  Class I.  Those having a service-
connected compensable dental disability 
or condition may be authorized any dental 
treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  (emphasis added)

(b)  Class II.  (1) (i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at the time of 
discharge or release from active service 
which took place after September 30, 
1981, may be authorized any treatment 
indicated as reasonably necessary for the 
one-time correction of the service-
connected noncompensable condition but 
only if certain conditions are met.  
Class II (1) (ii) Those veterans 
discharged from their final period of 
service after August 12, 1981, who had 
reentered active service within 90 days 
after the date of a discharge or release 
from a prior period of active service may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such periods of service within 90 
days from the date of their final 
discharge or release.  

Class II (2) (i) Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at the time of discharge or 
release from active service, which took 
place before October 1, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition but only if 
certain conditions are met.  
Class II (2) (ii) Those veterans 
discharged from their final period of 
service before August 13, 1981 who had 
reentered active service within one year 
from the date of a prior discharge or 
release may apply for treatment of 
service-connected noncompensable dental 
conditions relating to any such prior 
period of service within one year of 
their final discharge or release.

(c)  Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability.  

(d)  Class II (b).  Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability. 

(e)  Class II (c).  Those who were 
prisoners of war, 90 days or more as 
determined by the concerned military 
service department may be authorized any 
needed dental treatment.  

(f)  Class IIR.  Any veteran who had made 
prior application for and received dental 
treatment from the VA for a 
noncompensable dental conditions but was 
denied replacement of missing teeth which 
were lost during a period of service 
prior to his or her last period of 
service may be authorized such previously 
denied benefits if certain conditions are 
met.  

(g)  Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.

(h)  Class IV.  Those whose service-
connected conditions are rated at 100 
percent by a schedular evaluation or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.  

(i)  Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in 
38 C.F.R. § 17.47(g).  

(j)  Class VI.  Any veteran scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.  

The veteran had been in receipt of VA outpatient dental 
treatment for a number of years as a Class III beneficiary, 
that is, an individual having a dental condition 
professionally determined to be aggravating disability from 
or associated with a service-connected condition or 
disability.  However, his April 1997 application for VA 
outpatient dental treatment was reviewed by a medical 
professional at the originating agency and it was determined 
that his dental condition was not aggravating any of his 
service-connected disabilities.  Accordingly, his application 
for VA outpatient dental treatment was denied.  

The record does not indicate that the veteran meets any of 
the other criteria for entitlement to VA outpatient dental 
treatment; that is, he does not have a service-connected 
compensable dental disability; he does not have a service-
connected noncompensable dental condition adjudicated as 
resulting from combat wounds or service trauma; he was not 
held as a prisoner of war; his service-connected disabilities 
are not rated at 100 percent disabling either on a schedular 
basis or on a basis of individual unemployability; and he is 
not participating in a VA rehabilitation program.  Thus, none 
of the criteria for favorable action in connection with his 
claim under 38 C.F.R. § 17.161 have been met.  

In his substantive appeal in August 1997 the veteran 
indicated that the VA had provided him with dental treatment 
on request ever since his discharge from service.  He had 
apparently always been found eligible for treatment on the 
basis of Class III eligibility.  The veteran asked why his 
status had changed. 

The Board notes that under VA medical guidelines, VHA Manual-
I, Part I, paragraph 19.06(f) Class III beneficiaries are 
those having a dental condition professionally determined by 
the VA to be currently aggravating a service-connected 
medical condition or eligible for dental care to satisfactory 
resolve the problem.  That paragraph provides that each 
episode of dental care will be based upon a clinical 
judgmental decision.  Thus, the fact that the veteran had 
been receiving VA outpatient dental treatment in the past 
would not be determinative with regard to the question of his 
current entitlement to VA outpatient dental treatment which 
must be based on the current facts.  The veteran's 1997 claim 
was reviewed at the originating agency and it was determined 
by a qualified medical professional that his dental condition 
was not associated with or aggravating any of his service 
connected disabilities and he therefore did not qualify for 
VA outpatient dental treatment as a Class III beneficiary.  
This determination was a matter of medical judgment, 
furthermore, the veteran has not provided any evidence to the 
contrary.  The evidence is insufficient to establish that the 
veteran has a current dental condition that is associated 
with or aggravating a service-connected disability.  Thus, 
under the circumstances, there is no basis for an allowance 
of the veteran's appeal.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to VA outpatient dental treatment is not 
established.  The appeal is denied.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 

